Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
2.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

3.	Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Holm et al (‘633) in view of Freeny, Jr. (‘065).
 	Holm et al discloses a transmitter apparatus and method of communicating a binary identifier by an ultrasonic signal.  The apparatus includes an encoder and ultrasonic transmission system to transmit an ultrasonic signal that is encoded by a binary identifier (see col. 1, lines 17-20 and col. 4, lines 15-16).  The encoding is such that each bit position in the identifier is associated with a pair of frequencies and a time position in the signal. The value of the bit position in the identifier determining which frequency of the pair of frequencies is transmitted at the time position in the signal (see col. 3, lines 54-57).
 	The difference between claims 1, 14 and 15 and the transmitter device disclosed in Holm et al is the claims specify that each bit position in the identifier is also associated with (in addition to the pair of frequencies) respective first and second time 
 	Freeny, Jr. teaches (see col. 2, line 59 – col. 3, line 5; col. 3, lines 56-60; and col. 3, line 68 – col. 4, line 2) a well-known and improved encoding technique where each bit position in a binary identifier is associated with respective first and second time positions in the transmitted signal, with the value of the bit position in the binary identifier determining which frequency of the pair of frequencies is transmitted at the first time position and the other frequency of the pair of frequencies being transmitted at the second respective time position in the signal.  
 	Therefore, in view of the improvement taught by Freeny, Jr., it would have been obvious to one of ordinary skill in the art to have modified the encoding technique of Holm et al to include associating respective first and second time positions in the transmitted signal with the respective first and second frequencies.  Independent claims 1, 14 and 15 are so rejected.
	Per claim 2, see Holm et al, col. 3, lines 58-66.
	Per claims 3, 4, 16 and 17, see Freeny, Jr., col. 3, lines 1-15.
	Per claims 5, 6, 18 and 19, it is implicit in Holm et al’s system/method that the encoding is not transmitted at adjacent time positions and that the separation “by at least 3 KHz” is a matter of design choice and obvious to one of ordinary skill in the art.
	Per claims 7-12 and 20, see Freeny, Jr. 
	Per claim 13, see Holm et al.

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974.  The examiner can normally be reached on Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl